Quinn, Chief Judge
(dissenting) :
In my opinion in United States v. Doyle, 3 USCMA 585, 14 CMR 3, I discussed the meaning and  purpose of 18 USC § 643. I there pointed out that said provision was intended to assure the filing of formal reports of account in accordance with the requirements of law as to time, manner, and place; it was neither evolved nor developed as a means of actual accounting by an officer entrusted with public money. Therefore the same situation obtains here as in the Doyle case. I would dismiss the charges.
Apart from the construction of the statute, reversal of the conviction is required because of the improper instructions of the law officer. We all agree that criminal intent is a necessary element in the offense de- fined in Section 643. See also Mackey v. United States, 290 Fed 18 (CA6th Cir) (1923); United States v. Dimmick, 112 Fed 350 (DC Calif), affd 116 Fed 825 (CA 9th Cir), cert den 189 US 509; 28 Op Atty Gen 286. Every essential ingredient of an offense  must be defined by the law  officer in his instruction to the court. United States v. Rhoden, 1 USCMA 193, 2 CMR 99. As a general rule, the omission of an element cannot be supplied by evidence of guilt, however compelling it may be. The court must be told in the instruction that the act charged constitutes an offense only if it is ac~  companied by a criminal intent. In any event, therefore, we should reverse the finding of guilty and order a new trial. United States v. Cromartie, 1 USCMA 551, 4 CMR 143; Mackey v. United States, supra. Particularly apposite is what was said by Judge Brosman in United States v. Cromartie, supra, where the law officer, as in this case, failed to instruct the court on the intent element, of the offense charged:
“Although the law officer’s negüet is comprehensible, he did in fact omit all reference to what is perhaps the crucial element of the aggravated assault alleged. In several recent instances we have had occasion to consider the effect of failure to instruct concerning the essential elements of an offense. We have held that the provisions of Article 51(c), supra, are mandatory, that they grant to an accused a substantial right, and that failure to follow the Code’s mandate in this particular, when a plea of not guilty has been entered, is an error which materially prejudices the substantial rights of the accused and requires reversal.”
Judge Brosman avoids the clear necessity of an instruction on intent by finding that the accused judicially confessed his guilt. The evidence shows that the accused failed to submit the required periodic reports in April and May 1952. The accused admits in his own testimony that he deliberately and wrongfully failed to file his report for those months. Had his admission covered the date charged, to wit, July 1, 1952, or one reasonably close to it so as to avoid any possibility of a fatal variance, I would agree with Judge Brosman’s conclusion that the accused’s judicial admission foreclosed any claim of prejudice. .However, the accused’s admission did not go that far. Consequently, he was entitled to have the issue of his guilt submitted to the court under proper instructions. United States v. Rhoden, supra.